Citation Nr: 1017909	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  03-26 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an apportionment of the Veteran's VA 
disability compensation on behalf of his minor child, J.P.B.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.  The appellant is the mother and custodian of his minor 
child, J.P.B.

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) that denied the appellant's claim 
for apportionment of the Veteran's VA disability compensation 
benefits for his minor child, J.P.B.  The appellant perfected 
an appeal of that decision.  She is unrepresented in this 
matter, as is the Veteran.

The record reflects that the appellant testified at a hearing 
before a Decision Review Officer at the RO in August 2003.  
In her VA Form 9, received in September 2003, the appellant 
indicated that she wanted a hearing in Washington, D.C. 
before a Veterans Law Judge.  Both the Veteran and the 
appellant were notified that such hearing was scheduled in 
March 2004.  Without explanation, however, neither reported 
for the hearing, and neither has since requested any 
rescheduling.  Accordingly, the Board will consider the 
hearing request to have been withdrawn.  38 C.F.R. § 
20.702(d) (2009).

The Board previously remanded this matter on three separate 
occasions, once in June 2004 to ensure compliance with the 
due process requirements for contested claims outlined in 38 
C.F.R. §§ 19.101 and 19.102, and again in March 2005 to 
ensure compliance with its prior remand instructions.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In a June 
2007 decision, the Board once again remanded the claim for 
provision of adequate notice.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159 (2009).  The Board also directed that the 
Veteran's and appellant's financial status reports be updated 
and that the amount of the Veteran's Social Security 
Administration (SSA) disability benefits be obtained.  After 
the additional development requested by the Board was 
accomplished, the VA Appeals Management Center (AMC) again 
denied the appellant's claim in a March 2010 supplemental 
statement of the case (SSOC).  The case is once again before 
the Board.

The issue of entitlement to service connection for 
posttraumatic stress disorder (PTSD) being referred has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  See March 2006 
request for release of medical records for "claim for 
PTSD."  Therefore, the Board does not have jurisdiction over 
it and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The record reflects that the appellant and the Veteran 
have 1 minor child between them that resided with the 
appellant until she left for college.

2.  The Veteran has reasonably discharged his responsibility 
for support of his minor child.  

3.  The appellant does not have a financial hardship for the 
purpose of determination of a special apportionment.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's VA 
compensation benefits on behalf of his minor child are not 
met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 
3.451 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal concerns a benefit provided under Chapter 53 of 
Title 38, United States Code.  The rules governing VA notice 
and assistance upon receipt of a claim for benefits as 
outlined in 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 
do not apply to claims for benefits provided under Chapters 
other than Chapter 51.  See Sims v. Nicholson, 19 Vet. App. 
453, 456 (2006).  That is, the Veterans Claims Assistance Act 
(VCAA) does not apply to decisions regarding how benefits are 
paid.  VA rules do, however, include special procedural 
requirements for simultaneously contested claims, such as a 
claim for apportionment.  See 38 C.F.R. §§ 19.100, 19.101, 
and 19.102 (2009).

A claim for an apportionment is a "contested claim," and is 
subject to the special procedural regulations set forth in 38 
C.F.R. §§ 19.100, 19.101, and 19.102.  The applicable 
contested claims procedures were not, however, initially 
followed in this case.  Pursuant to Board remand orders, 
dated in June 2004, March 2005 and June 2007, the AMC/RO did 
take remedial action and ensured that appropriate 
notification was dispatched to each of the parties to the 
contested claim.  The RO provided both parties, the appellant 
and the Veteran, with remedial notices and determinations 
related to the contested claim, and advised both parties of 
the applicable law and regulations.  It appears to the Board 
that all procedural regulations have been addressed for this 
contested claim.  

The Board also concludes that VA has obtained sufficient 
financial information to adjudicate the appellant's claim on 
the merits.  The appellant's and Veteran's income, expenses 
and assets have been identified and neither party disputes 
that.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the claims 
file; and neither party has contended otherwise.  The Board 
therefore concludes that neither the appellant nor the 
Veteran is prejudiced by a decision on the claim at this 
time.

The appellant seeks apportionment of the Veteran's 
compensation benefits on behalf of his minor child J.P.B.  A 
Veteran's benefits may be apportioned if the Veteran is not 
residing with his or her spouse or his or her child and a 
claim for apportionment is filed for or on behalf of the 
spouse or child.  38 C.F.R. § 3.452(a).

VA regulations provide for two types of apportionments.  The 
first type is a "general" apportionment, which may be paid 
under the circumstances set forth in 38 C.F.R. § 3.450.  More 
specifically, all or any part of the compensation payable on 
account of any Veteran may be apportioned if the Veteran is 
not residing with his spouse or children, and the Veteran is 
not reasonably discharging his responsibility for the 
spouse's or children's support.  38 U.S.C.A. § 5307(a)(2); 38 
C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the 
claimant to establish the existence of hardship in order to 
obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. 
Brown, 5 Vet. App. 294 (1993).

The second type is a "special" apportionment.  Under this 
type of apportionment, without regard to any other provision 
regarding apportionment, where hardship is shown to exist, 
compensation may be apportioned between the Veteran and his 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the Veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
Veteran, his dependents and the apportionment claimants.  
Apportionment of more than 50 percent of the Veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her; but apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  38 C.F.R. § 3.451.  The special apportionment 
was designed to provide for an apportionment in situations 
where a Veteran is reasonably discharging his responsibility 
for the support of any claimant who might be entitled to a 
"general" apportionment, but special circumstances exist 
which warrant giving "dependents" additional support.  See, 
e.g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); 
cf. Vet. Reg. No. 6(c), 4 (June 1934).

Both of these types of apportionments (either "general" or 
"special" apportionment) are payable to a spouse or 
dependent.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. §§ 
3.450(a)(1)(ii), 3.451.

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356.

As stated above, all or any part of a Veteran's benefits may 
be apportioned if the Veteran's spouse is not residing with 
the Veteran and the Veteran is not discharging his 
responsibility for his child's' support.  38 U.S.C.A. § 5307; 
38 C.F.R. § 3.450(a)(1)(ii).  In addition, where hardship is 
shown to exist, compensation may be specially apportioned 
between the Veteran and his dependents on the basis of the 
facts in the individual case as long as it does not cause 
undue hardship to the other persons in interest.  38 C.F.R. § 
3.451.  Factors to be considered include the amount of VA 
benefits payable, other resources and income of the parties 
in interest, and any special needs of the respective parties.  
Id.

The appellant is seeking apportionment for J.P.B.  J.P.B. is 
the daughter of the parties and was born in December 1989.  
See Certificate of Birth.  In a February 2003 statement the 
appellant related that she had never been married to the 
Veteran and that child support payments for J.P.B. had 
stopped since the Veteran lost his job in October 2002.  

In February 2003 the appellant provided VA with information 
regarding her income and expenses.  At this time, she had 4 
dependent children, only one of which is that of the 
Veteran's, namely, J.P.B.  She reported a total monthly 
income of $3,300.00, comprised of $2,500.00 in wages and 
$800.00 for child support for 2 of her children.  She had 
$100.00 in savings and owned real estate valued at 
$65,000.00.  She also had $5,000.00 in a 401(k).  She listed 
total monthly expenses of $3,250.00, comprised of $400.00 for 
food, $150.00 for "school," $450.00 for utilities, $560.00 
for "rent," $150.00 for clothing, $140.00 for medical, 
$1,100.00 for debts (creditors/car note) and $300.00 for 
"other," (property taxes, car and home insurance).  She was 
not then married and indicated that child support for her 3rd 
child (JH) was pending a court order.

In a March 2003 letter the Veteran stated that his child 
support payments were always paid in full and on time until 
he was recently laid off from his job.  He enclosed a copy of 
a child support payment for $715.00 for J.P.B. dated in March 
2003, along with a receipt thereof from the Michigan State 
Disbursement Unit (MiSDU).  He further related that he was 
requesting an early retirement from this job and was 
receiving a small check from his employer and paying $628.00 
per month in support of another child.  He stated that he was 
attempting to have his child support obligations reduced due 
to his recent lay-off and resultant decrease in income.  He 
had then started his own business.  He listed monthly income 
of $757.00 from his retirement and $1,500.00 in savings.  He 
was then receiving $633.00 monthly in VA disability benefits.  
He listed expenses, other than child support, of $200.00 for 
food and $125.00 for utilities.  He estimated that he had 
spent $1,100.00 per month on average for the past six months 
toward the support of his children.  He was not then married 
and was paying child support for one other child.  

In August 2003 the appellant testified before a Decision 
Review Officer (DRO).  At this hearing the appellant 
confirmed her income and expenses, as outlined above, and 
detailed other expenses for the child that were not being 
paid, including dental, health care co-payments, and 
transportation.  She explained that she was a single mother 
of 4 and had raised P.J.B. through good and bad times.  She 
informed that she was last told that the Veteran was self-
employed, but receiving a pension and perhaps unemployment.  
She testified that as long as the Veteran was receiving 
unemployment that these benefits were being garnished for his 
child support obligation, but that when he was not receiving 
unemployment benefits that he went into arrears.  She 
expressed that she should be awarded benefits due to the 
Veteran's status, of which she was unaware until only 
recently when she learned he had served in the Army, 
particularly in Vietnam.  

In a June 2005 letter the Veteran related that he had been 
laid-off from his job in September 2002 and that besides his 
VA disability benefits, had no other source of income, but 
for a $934.00 monthly pension.  He further stated that as of 
May 2005 that the appellant was receiving $625.00 from him 
and an additional $200.00 from his pension.  He was then in a 
position where he was fearful that he may soon be homeless if 
he did not find a job.  

A review of the record discloses a SSA inquiry dated in 
September 2007.  This inquiry discloses that the Veteran was 
awarded SSA disability benefits beginning in December 2004.  
In December 2004 he was awarded $1,739.00 monthly, which 
increased to $1,810.00 in December 2005 and to $1,870.00 in 
December 2006.  

In a September 2007 letter the Veteran explained that J.P.B. 
was then receiving $970.00 month from SSA and his retirement 
check.  He objected to any apportionment and noted that his 
daughter had been receiving $750.00 and $970.00 per month 
since her birth and that she no longer resided with her 
mother as she had left for college.  

On a declaration of status of dependents (VA Form 21-686c) 
dated in September 2007 the Veteran identified a total 
monthly income of $3,334.00, comprised of $1,870.00 from SSA, 
$215.00 from retirement or annuities and $1,249.00 in VA 
disability benefits.  He reported that he provided $968.50 
per month in child support payments, and expenses of 
$1,980.00, comprised of $700.00 in rent or house payment, 
$200.00 in food, $400.00 for utilities, $80.00 for telephone, 
$340.00 for a car payment and $260.00 for auto insurance.

It is noted that in October 2008 that the Veteran was awarded 
a total disability evaluation based upon individual 
unemployability (TDIU) resulting in a 100% disability payment 
effective March 2006.  See March 2010 supplemental statement 
of the case. 

Based upon the records associated with the claims folder, the 
Board finds that the Veteran has reasonably discharged his 
responsibility for paying child support to the appellant.  
The records reveal that the Veteran had regularly paid his 
court-ordered child support until he was laid off, at which 
time he went into arrears, which were apparently subsequently 
paid in full.  Moreover, during the time he received 
unemployment benefits, the Veteran's income was garnished to 
ensure that his child support payments were made.  No 
evidence has been submitted by either party to indicate that 
the Veteran has not reasonably discharged his responsibility 
for paying child support to the appellant.  It is noted that 
there was a disruption in the Veteran's payment of child 
support, but the record reflects that the Veteran has since 
remedied that interruption and met his child support 
obligation.  Accordingly, the Board finds that a general 
apportionment of the Veteran's disability compensation 
benefits on behalf of the Veteran's minor child pursuant to 
38 C.F.R. § 3.450 is not warranted.

The Board now turns to whether a special apportionment of the 
Veteran's disability compensation benefits is warranted.  In 
February 2003, the appellant submitted an accounting of her 
monthly finances. These included an income of $3,300.00, and 
expenses of $3,250.00.  The appellant's monthly income 
exceeded her expenses by $50.00 per month.

At no point has the appellant shown that a hardship existed 
with regard to the Veteran's minor child when she was in her 
custody.  The expenses listed by the appellant show no 
unusual conditions, although the Board understands the 
financial hardships the appellant must experience as a single 
mother of 4.  There is, however, no evidence that the 
appellant is under any undue hardship.  Moreover, in listing 
her income the appellant understandably omitted the Veteran's 
child support contributions as he had then been in arrears; 
however, the Veteran did resume his child support payments 
and pay his arrears.  Thus, the appellant's income would be 
substantially larger in consideration of these payments.  
Additionally, although it is unclear whether the appellant 
finally received child support for the youngest of her 4 
children, JH, this award would likewise increase her income.  
It thus appears that the appellant has received support for 
all of her children.  Accordingly, the Board finds that a 
special apportionment of the Veteran's disability 
compensation benefits on behalf of the Veteran's minor child 
P.J.B. pursuant to 38 C.F.R. § 3.451 is not warranted.

Accordingly, the Board finds that the evidence does not 
support the grant of a general or special apportionment of 
the Veteran's disability compensation benefits and the 
appellant's claim must be denied.  The "benefit-of-the-
doubt" rule is not for application in a contested claim such 
as this case because the benefit of the doubt cannot be given 
to both the appellant and the Veteran simultaneously.  Elias 
v. Brown, 10 Vet. App. 259, 263 (1997).





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an apportionment of the Veteran's VA 
compensation benefits on behalf of his minor child is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


